Arden Group, Inc. March 11, 2013 United States Securities & Exchange Commission 450 Fifth Street N.W. Washington, DC20549 Reference:Form 10-K File Number 0-9904 Ladies and Gentlemen: Enclosed is the Arden Group, Inc. Form 10-K for the year ended December 29, 2012.The financial statements in the enclosed report do not reflect a change from the preceding year in any accounting principles or practices, or in the method of applying any such principles or practices. Very truly yours, ARDEN GROUP, INC. /s/LAURA J. NEUMANN Laura J. Neumann Chief Financial Officer LJN/clp Enclosure 2020 South Central Avenue, Compton, California90220 Telephone:(310) 638-2842Facsimile:(310) 631-0950
